WIGGINTON, Judge.
Appellant appeals the trial court’s denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Having considered the points raised in appellant’s pro se brief and in his *748amended brief, which he sought leave to file, and having reviewed the record, we affirm on all points raised by appellant except as to his assertion that he was not given proper jail time credit against his sentence pursuant to section 921.161, Florida Statutes.
The allegations of appellant’s motion and the record before us in this case do not conclusively show that appellant was entitled to no relief on this issue. The trial judge did not hold a hearing on this question nor did he attach to his order portions of the record which would conclusively show that appellant is entitled to no relief. Thus, we reverse on the jail time credit issue and remand to the trial judge for either (1) entry of another order that on its face and by attached portions of the record shows that appellant received proper jail time credit or (2) the holding of an eviden-tiary hearing to determine whether appellant has received proper credit pursuant to section 921.161, Florida Statutes.
AFFIRMED in part and REVERSED and REMANDED in part for further proceedings consistent with this opinion.
SHIVERS and WENTWORTH, JJ., concur.